Citation Nr: 1624005	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  11-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel







INTRODUCTION

The Veteran had active duty service from July 1965 to December 1969. His DD 214 form shows receipt of the Combat Infantryman Badge, a Purple Heart, the Vietnam Service Medal with 1 Bronze Star, the Vietnam Campaign Medal with 60 device, and a Bronze Star Medal with V device. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2013, the Board remanded this matter for further development, to include the collection of any outstanding treatment records and to afford the Veteran a VA examination. In accordance with the September 2013 Board remand, the RO obtained additional VA treatment records and the Veteran was afforded an examination in November 2013. After a review of the record, in February 2014 the Board requested an expert medical opinion to address whether the Veteran's back disorder was caused by his service, regardless of whether the Veteran's back disorder was actually present or detected at discharge. The Board was provided an expert medical opinion in August 2014. In January 2015, the Board remanded the case for an additional medical examination, noting that the previous medical opinions improperly relied upon the Veteran's normal separation examination, and did not properly consider and discuss the Veteran's lay testimony. The Veteran was afforded a VA examination in April 2015; however, in October 2015, the Board once again asked for an expert medical opinion because the Veteran and his representative alleged bias by the April 2015 examiner. A January 2016 expert medical opinion has been provided to the Board in response to its October 2015 request. However, as will be explained below, the Board must remand this matter for further development.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his back in service after being thrown from a vehicle after it struck a roadside mine in Vietnam. In October 2015, the Board requested an expert medical opinion. In January 2016, an expert medical opinion was provided.

The January 2016 expert medical opinion notes the Veteran's medical and service history, and offers an opinion as to the etiology of the Veteran's diagnosed back disorder. In addition, the expert, as directed in the Board's request, considered the Veteran's lay statements regarding his post-service symptoms, and the Veteran's submitted medical articles, and an email from private physician, Dr. H.

The expert opinion also notes that the Veteran's service treatment records contain documentation of the asserted incident and back injury in February 1968. Furthermore, the expert opinion notes that in a December 1965 service treatment record the Veteran described back pain occurring while on garbage detail, and the Veteran reported a prior back injury that occurred before entering the Army. Yet, the Veteran's entry-examination does not show a pre-existing back disorder. 

Accordingly, if a disorder was not "noted" upon entering service, the law requires that the VA show clear and unmistakable evidence that the preexisting injury was NOT aggravated by service in order to overcome the presumption of soundness. Therefore, simply finding no evidence of aggravation by service is not sufficient. A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015). 

Therefore, the Board remands this matter for an addendum opinion concerning whether there is "clear and unmistakable evidence" that the Veteran's back disorder pre-existed service and if so, whether there is also "clear and unmistakable evidence" that such pre-existing back disorder was not aggravated by the Veteran's service. See Cotant v. Principi, 17 Vet. App. 116, 131 (2003) (defining "clear and unmistakable evidence" as evidence that is obvious, manifest, and undebatable).

Accordingly, the case is REMANDED for the following action:

1. Obtain any ongoing VA or private treatment records related to the Veteran's back disorder. Should they exist, associate them with the electronic claims file.

2. Thereafter, arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by an orthopedic spine surgeon or a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's back disorders  for the purpose of preparing an addendum opinion. The entire claims file, including a copy of this remand, must be made available to, and be reviewed by, the VA examiner. Another examination is not required; however, if the VA examiner indicates that he cannot respond to the Board's questions without examination of the Veteran, another examination should be afforded to the Veteran.

Based upon a review of the relevant evidence of record, the VA examiner should answer the following questions: 

a. Did the Veteran's current back disorder clearly and unmistakably pre-exist service? 

b. If yes, was the preexisting back disorder clearly and unmistakably not aggravated by the Veteran's service?

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable.

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability.

If clear and unmistakable evidence, the VA examiner should cite to factual data contained in the record or medical literature to support such a conclusion. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




